1    BROCK K. OHLSON, ESQ.
     Nevada Bar No. 12262
2    IAN M. MCMENEMY, ESQ.
     Nevada Bar No. 13190
3    BROCK K. OHLSON PLLC
     6060 Elton Avenue
4
     Las Vegas, NV 89107
     (702) 982-0055 Phone
5
     (702) 982-0150 Fax
     E-Mail: efile@injured.vegas
6
     Attorneys for Plaintiff
7
     David J. Feldman, Esq.
8    Nevada Bar No. 5947
     John C. Dorame, Esq.
9    Nevada Bar No. 10029
     THE FELDMAN FIRM
10   8831 West Sahara
     Las Vegas, Nevada 89117
11   Telephone: (702) 949-5096
     Facsimile: (702) 949-5097
12   dfeldman@feldmanattorneys.com
     jdorame@feldmanattorneys.com
13   Attorneys for Plaintiff

14
                             UNITED STATES DISTRICT COURT
15
                       DISTRICT OF NEVADA, SOUTHERN DIVISION
16
     DIANA ROSAS, individually,                 CASE NO.: 2:18-cv-01200-APG-NJK
17

                        Plaintiff,
18

19
     vs.
                                                  STIPULATION AND ORDER TO
20   GEICO CASUALTY COMPANY; AND                 EXTEND THE DEADLINE TO FILE
     DOES I through V, and ROE                    OPPOSITIONS TO MOTIONS IN
21   CORPORATIONS I through V, inclusive,          LIMINE (SECOND REQUEST)

22                      Defendants.

23

24



                                            1
1            The Parties to this matter, by and through their respective counsel of record, hereby file this

2    Stipulation and Order to Extend the Deadline to file Oppositions to Motions in Limine (Second
3    Request) 21 days. This continuance is requested due to the death of Ian M. McMenemy Esq.’s
4
     immediate family member on July 4, 2021, and he will be out of the office through July 16, 2021,
5
     in addition to trial in another Nevada State District Court Case, that Plaintiff’s Counsel has set from
6
     July 19, 2021 through July 23, 2021.
7
             IT IS HEREBY STIPULATED AND AGREED between the parties to extend the deadline
8
     to file oppositions to motions in limine currently set for July 9, 2021 to July 30, 2021.
9
             IT IS SO STIPULATED.
10
     DATED this 8th day of July, 2021.                      DATED this 8th day of July, 2021.
11   THE FELDMAN FIRM                                       McCORMICK, BARSTOW, SHEPPARD,
                                                            WAYTE & CARRUTH LLP
12

13   /s/ David J. Feldman                                   /s/ Jonathan W. Carlson
     David J. Feldman, Nevada Bar No. 5947                  Wade M. Hansard, Nevada Bar No. 8104
14
     John C. Dorame, Nevada Bar No. 10029                   Jonathan W. Carlson, Nevada Bar No. 10536
     8831 West Sahara                                       8337 West Sunset Road, Suite 350
15
     Las Vegas, Nevada 89117                                Las Vegas, Nevada 89113
16
     AND                                                    Tel. (702) 949-1100
     Brock K. Ohlson, Nevada Bar No. 12262
17   Ian M. McMenemy, Nevada Bar No. 13190                  Attorneys for GEICO CASUALTY COMAPNY
     BROCK K. OHLSON PLLC
18   6060 Elton Avenue
     Las Vegas, Nevada 89107
19   Tel. (702) 982-0055

20   Attorneys for DIANA ROSAS
     ///
21
     ///
22
     ///
23
     ///
24



                                                        2
1
                                     ORDER
2
     GOOD CAUSE APPEARING from the stipulation of the parties, IT IS SO ORDERED.
3
                 9th day of _______________,
     DATED this ___           July           2021
4

5

                                      _______________________________________
6
                                      UNITED STATES DISTRICT COURT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                         3
